Plaintiff in error, L.C. Montgomery, was convicted on a charge that he did have in his possession 2 1/2 gallons of whisky with intent to sell and convey the same, and in accordance with the verdict of the jury he was sentenced to be confined for 30 days in the county jail and to pay a fine of $50. He has appealed from the judgment rendered upon such conviction. The errors assigned question the sufficiency of the evidence to sustain the verdict. No brief has been filed on behalf of the plaintiff in error, and the cause was submitted on the motion of the Attorney General to affirm the judgment for failure to prosecute. We have examined the record, and find that the evidence is sufficient to sustain the verdict, and, there being no apparent error warranting a reversal, the judgment is affirmed. *Page 288